DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 21 April 2022. In view of this communication, claims 1-15 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7-8 of the Remarks, filed 21 April 2022, with respect to claims 1 and 9 have been fully considered and are persuasive.  The rejections under 35 U.S.C. §103 of claims 1, 9, and all claims thereupon dependent have been withdrawn. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the Examiner agrees with the Applicant’s arguments and remarks filed on 21 April 2022. Further, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim a multilayer printed circuit board comprising a first opening extending from the front to the rear surface; a second opening and a third opening respectively encompassing at least a part of the first opening; and at least one conductive bridge connecting the separated second and third openings. 
None of the reference art of record discloses or renders obvious such a combination. 
Regarding claims 2-8, claims 2-8 depend from a claim which the Examiner has indicated contains allowable subject matter.
Regarding claim 9, the Examiner agrees with the Applicant’s arguments and remarks filed on 21 April 2022. Further, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim a multilayer printed circuit board comprising a first opening extending from the front to the rear surface; a second opening and a third opening respectively encompassing at least a part of the first opening; and at least one conductive bridge connecting the separated second and third openings.
Regarding claims 10-15, claims 10-15 depend from a claim which the Examiner has indicated contains allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeda (US 8,604,357 B2) teaches a substrate connection member comprising: a printed circuit board (101) which has multiple layers (304, 305) 5stacked on each other and comprises a front surface, a rear surface, and a side surface encompassing the front surface and the rear surface, (Takeda Figs. 6A-6C; col. 6, lines 25-25: the connecting member electrically connects at least layers 304, 305); Wherein the printed circuit board (101) comprises: at least one opening part (104) which encompasses a 10partial region of the printed circuit board (101) and extends through from the front surface to the rear surface; and (Takeda Figs. 6A-6C: opening 104 penetrates through wiring board 101 from upper to lower surface); 15at least one through-wire (102a, 102b) formed in the partial region (104) from the front surface to the rear surface, (Takeda Figs. 6A-6C; col.7, lines 59-61: vias 102a, 102b in opening 104 are formed to penetrate through wiring board 101 from upper to lower surface); wherein an inner surface of the opening part (104) is formed of a conductive member. (Takeda Figs. 6A-6C; col.7, lines 59-61: vias 102a, 102b in opening 104 are conductive)
Okumichi et al. (US 2005/0098348 A1) teaches a substrate connection member comprising a printed circuit board with multiple layers (32, 35) stacked on each other, the printed circuit board including a front surface (16) and a rear surface (23) wherein the printed circuit board comprises: a first opening (26) extending from the front surface (16) to the rear surface (23)
Schumacher et al. (US 5,381,306 A) teaches a substrate connection member (10) comprising a printed circuit board with multiple layers stacked on each other, the printed circuit board including a front surface (11A) and a rear surface (11B) wherein the printed circuit board comprises: a first opening (21) extending from the front surface (11A) to the rear surface (11B)
Bryan (US 20130104394 A1) (see Figure 15) teaches a via with multiple openings (708b, 708g) encompassing the first opening (708a) but does not teach a bridge between the openings, nor is the disclosure of such openings compatible with a bridge as certain of the openings are ground channels and others correspond to signal channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847